Citation Nr: 9917955	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  94-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973.

The appeal arises from the March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, denying service connection for a nervous 
condition to include PTSD.  In September 1997, the Board 
remanded this case for further development. 

In the Introduction portion of the September 1997 remand, the 
Board pointed out that in the March 1992 rating decision the 
RO granted service connection for left ear hearing loss and a 
left fourth metacarpal fracture, denied service connection 
for right ear hearing loss, and assigned a noncompensable 
rating for each.  The Board further noted that in his initial 
notice of disagreement with that decision, submitted in July 
1992, the veteran disagreed only with the denial of service 
connection for a nervous condition and PTSD.  The RO 
responded by issuing a statement of the case as to service 
connection for a nervous condition and PTSD.  However, in an 
August 1992 submission, the veteran expanded his notice of 
disagreement to include "the whole decision."  The Board 
interpreted the statement to mean disagreement with the 
denial of service connection for right ear hearing loss and 
the assignment of noncompensable evaluations for left ear 
hearing loss and a left fourth metacarpal fracture.  The RO 
did not issue a statement of the case addressing the issues 
of entitlement to service connection for right ear hearing 
loss and compensable ratings for a left fourth metacarpal 
fracture and left ear hearing loss until November 1996.  That 
document was returned to the RO by the Post Office.  The 
Board directed that on remand, the statement of the case be 
re-mailed to the current address, and the veteran should be 
advised that the Board would not decide those issues unless a 
substantive appeal is filed within the specified time.  A 
review of the file indicates that the requested action was 
accomplished, but the veteran has not initiated further 
appellate action.  



FINDINGS OF FACT

There is no competent (medical) evidence of record of a 
current diagnosis of PTSD, or of the incurrence or 
aggravation of a psychiatric disability during service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disability, including 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury or disease 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed inservice stressor occurred; and a 
link, established by medical evidence, between the current 
symptoms and the inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  If a claimed inservice stressor is related to 
combat, service department evidence showing combat service or 
a combat citation are conclusive evidence of a stressor, in 
the absence of evidence to the contrary.  38 C.F.R. 
§ 3.304(f) (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a psychiatric disability, including PTSD.  There must be more 
than a mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, and a January 1992 
VA examination report. 

The service medical records are negative with regard to 
complaint, treatment, or diagnosis of a psychiatric disorder.  
The veteran had no complaints at the time of his separation 
examination, and was psychiatrically normal.

Records from Pineland Mental Health/Mental Retardation 
Services, dated in 1991, show that the veteran was diagnosed 
with polysubstance abuse, depression, and adjustment disorder 
with mixed emotional features.  On VA examination of January 
1992, the examiner determined that there was not sufficient 
material to support a diagnosis of PTSD, and reported a 
diagnosis of mixed personality disorder with strong paranoid 
features.  VA outpatient treatment records dated in 1994 and 
1995, reflect treatment for anxiety and depression. 

With regard to the claim of service connection for a 
psychiatric disability, the Board finds that the first 
requirement for a well-grounded claim has been met with 
regard to depression and anxiety.  However, the second 
requirement has not been met since the medical records 
contain no opinions that the veteran's depression and anxiety 
were incurred or aggravated during service.  Therefore, the 
claim is not well grounded.  

In an April 1994 letter, Dr. John C. Adams, Jr., P.C., a 
licensed psychologist, reported that he treated the veteran 
but had also referred him to Dr. Tillinger, his psychiatric 
consultant.  He reported that Dr. Tillinger had gained an 
impression of PTSD of Vietnam origin.  He also noted that the 
information came from a review of the veteran's chart.  In 
the September 1997 remand, the Board pointed out that there 
was no indication in the claims file that an attempt was made 
to secure records from Dr. Tillinger.  Pursuant to the 
Board's remand, the veteran was sent a letter regarding the 
development of the claim and furnished with the appropriate 
authorization forms to sign and return so that the records 
could be requested.  However, the veteran failed to respond. 

Regarding the matter of PTSD, the Board finds that the first 
requirement of 38 C.F.R. § 3.104(f) has not been met.  Dr. 
Adams referred to the diagnosis of PTSD by Dr. Tillinger in 
the 1994 letter, but the actual treatment records, diagnosis, 
or the bases for the diagnosis are not available.  Without 
actual records or opinion from Dr. Tillinger, the 1994 letter 
from Dr. Adams is not a "clear diagnosis" of PTSD, but only 
evidence of where such a diagnosis might be documented.  
Therefore, at this point, there is no evidence demonstrating 
that a clear diagnosis of the condition (not to mention a 
medical link between such diagnosis and a confirmed stressor 
in service) has been made, and the claim is not well 
grounded.

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's recollections are 
sufficient to show how he felt prior to, during and after 
service.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, the 
veteran's assertions that a psychiatric disability, including 
PTSD, was incurred during service do not constitute competent 
medical evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the July 1992 statement of the case and supplemental 
statement of the case issued in August 1996.  Furthermore, 
the evidence which is lacking and necessary to make this 
claim well-grounded has been identified, but the veteran has 
not cooperated by authorizing VA to request it..  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence demonstrating the incurrence or aggravation of 
psychiatric disorders during service.


ORDER

The claim of entitlement to service connection for a 
psychiatric disability, including PTSD is not well grounded, 
and the appeal is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

